AMENDED AND RESTATED
SENIOR OFFICER CHANGE IN CONTROL, SEVERANCE
AND NON-COMPETE AGREEMENT



 

WHEREAS, WISCONSIN ENERGY CORPORATION (the "Company") and RICHARD A. ABDOO (the
"Executive") entered into a Senior Officer Change in Control, Severance and
Non-Compete Agreement as of July 18, 2000 (the "Agreement"); and

WHEREAS, the Executive is currently the Chief Executive Officer, President and
Chairman of the Board of Directors of the Company (the "Board") and the Board
wishes to encourage the Executive to continue to devote his time and attention
to pursuit of Company matters without distractions relating to his employment
security; and

WHEREAS, the parties wish to amend and restate the Agreement as of May1, 2002 in
consideration of their mutual promises and the terms and conditions set forth
below;

NOW, THEREFORE, the parties agree as follows:

Defined Terms

. All of the capitalized terms used in this Agreement are defined in the
attached Appendix.



Purpose of Agreement

. This Agreement is intended to provide the Executive with certain minimum
compensation rights in the event of his termination of employment under certain
circumstances as set forth herein and to provide for a non-compete agreement
from the Executive.



Obligation of the Company on a Covered Termination of Employment Associated with
a Change in Control

. In the event of a Covered Termination of Employment Associated with a Change
in Control, then the Company shall provide the Executive with the following
compensation and benefits:



General Compensation and Benefits

. The Company shall pay the Executive's full salary to the Executive from the
time notice of termination is given through the date of termination of
employment at the rate in effect at the time such notice is given or, if higher,
at an annual rate not less than twelve times the Executive's highest monthly
base salary for the twelve-month period immediately preceding the month in which
the Effective Date occurs, together with all compensation and benefits payable
to the Executive through the date of termination of employment under the terms
of any compensation or benefit plan, program or arrangement maintained by the
Company during such period. Such payments shall be made in a lump sum not later
than ten business days after such termination. The Company shall also pay the
Executive's normal post-termination compensation and benefits to the Executive
as such payments become due, except that any normal cash severance benefits
shall be superseded and replaced entirely by the benefits provided under this
Agreement. Such post-termination compensation and benefits shall be determined
under, and paid in accordance with, the Company's retirement, insurance and
other compensation or benefit plans, programs and arrangements most favorable to
the Executive in effect at any time during the 180-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to executives of the
Company of comparable status and position to the Executive.



Incentive Compensation

. Notwithstanding any provision of any cash bonus or incentive compensation plan
of the Company, the Company shall pay to the Executive, within ten business days
after the Executive's termination of employment, a lump sum amount, in cash,
equal to the sum of (i) any bonus or incentive compensation which has been
allocated or awarded to the Executive for a fiscal year or other measuring
period under the plan that ends prior to the date of termination of employment,
but which has not yet been paid, and (ii) a pro rata portion of the Highest
Bonus Amount for all uncompleted periods under any bonus or incentive
compensation plan.



Special Compensation

. The Company shall pay to the Executive a lump sum equal to three times the sum
of (a) the highest per annum base rate of salary in effect with respect to the
Executive during the three-year period immediately prior to the termination of
employment plus (b) the Highest Bonus Amount. Such lump sum shall be paid by the
Company to the Executive within ten business days after the Executive's
termination of employment, unless the provisions of Section 3(e) below apply.
The amount of the aggregate lump sum provided by this Section 3(c), whether paid
immediately or deferred, shall not be counted as compensation for purposes of
any other benefit plan or program applicable to the Executive.



Special Retirement Plans Lump Sum

. The Company shall pay to the Executive an aggregate lump sum equal to the
total of the amounts described in (a) and (b) herein. Amount (a) is a lump sum
equal to the difference between (i) the actuarial equivalent of the benefit
under the Company's tax-qualified pension plan, the Retirement Account Plan (the
"Retirement Plan"), the Supplemental Executive Retirement Plan (the "SERP") and
any applicable non-qualified pension plan letter agreement (the "Letter
Agreement") between the Executive and the Company, which the Executive would
receive if his employment continued for a three-year period following
termination of employment, assuming that the Executive's compensation during
such three-year period would have been equal to the Executive's salary as in
effect immediately before the termination or, if higher, as in effect at any
time during the 180-day period immediately preceding the termination date, and
the Highest Bonus Amount, and (ii) the actuarial equivalent of the Executive's
actual benefit (paid or payable) under the Retirement Plan, the SERP, and any
Letter Agreement as of the termination date. Actuarial equivalency for this
purpose shall be determined using an interest rate equal to the five-year United
States Treasury note yield in effect on the last business day of the month prior
to the date of termination of employment as such yield is reported in the
Wall Street Journal
or comparable publication, and the mortality table used for purposes of
determining lump sum amounts then in use under the Retirement Plan. Amount (b)
is a lump sum equal to the total of (i) the additional contributions which would
have been made to the Executive's account under the Company's tax-qualified
401(k) plan, plus (ii) the additional contributions which would have been
credited to the bookkeeping account balance of the Executive attributable to the
401(k) match feature of the EDCP, had the Executive continued in employment for
a three-year period following termination of employment and assuming that the
Executive's compensation would have been the same as set forth above and that
the Executive had made maximum utilization of the pre-tax and after-tax
opportunity in the qualified 401(k) plan and obtained the maximum matching
contributions in such plan. The amount of the aggregate lump sum under this
Section 3(d) shall be paid by the Company to the Executive within ten business
days after the Executive's termination of employment, unless the provisions of
Section 3(e) below apply. The amount of the lump sum provided by this Section
3(d) shall not be treated as compensation for purposes of any other benefit plan
or program applicable to the Executive. An example of the calculation of the
aggregate lump sum amount provided by this Section 3(d) is attached following
the Appendix and is made a part of this Agreement.



Deferral Option

. Notwithstanding any other provision of this Agreement, the Executive may file
a written irrevocable deferral election form with the Company prior to the first
date on which a Change in Control of the Company occurs electing to defer all or
part of the special compensation provided by Section 3(c) and the special
retirement plans lump sum otherwise provided for in Section 3(d). Such form
shall irrevocably specify a method of payment for such compensation from among
the methods allowable under the Company's Executive Deferred Compensation Plan
(the "EDCP"). Any deferred amounts shall be credited with earnings in the same
manner as the Interest Rate Fund provided for in the EDCP or any other
investment alternative that may later become allowable under the EDCP and the
EDCP provisions shall apply to deferrals made hereunder except that (i) any
provisions for a mandatory lump sum payment upon a "Change in Control" as
defined in the EDCP shall not apply to deferrals made hereunder, (ii) any
amounts which become payable under this Section 3(e) shall be deemed for
purposes of the EDCP to have become payable on account of the Executive's
"retirement," and (iii) the entire amount deferred under this Section 3(e) shall
be paid in a lump sum by the Company immediately prior to the occurrence of a
Change in Control to such grantor or "rabbi" trust as the Company shall have
established as a vehicle to hold such amount pending payment, but with such
trust designed so that the Executive's rights to payment of such benefits are no
greater than those of an unsecured creditor.



Welfare Benefits

. Subject to Section 3(g) below, for a three-year period following termination
of employment, the Company shall provide the Executive (and his family) with
health, life and other welfare benefits (but excluding disability benefits)
substantially similar to the benefits received by the Executive (and his family)
pursuant to welfare benefit programs of the Company or its affiliates as in
effect immediately during the 180 days preceding the Effective Date (or, if more
favorable to the Executive, as in effect at any time thereafter until the
termination of employment); provided, however, that no compensation or benefits
provided hereunder shall be treated as compensation for purposes of any of the
programs or shall result in the crediting of additional service thereunder. For
purposes of determining the amount of such welfare benefits, any part of which
shall be based on compensation, the Executive's compensation during the relevant
three-year period shall be deemed to be equal to the Executive's salary as in
effect immediately before the termination of employment or, if higher, as in
effect at any time during the 180-day period immediately preceding the
termination date, and the Highest Bonus Amount. To the extent that any of the
welfare benefits covered by this Section 3(f) cannot be provided pursuant to the
plan or program maintained by the Company or its affiliates, the Company shall
provide such benefits outside the plan or program at no additional cost
(including, without limitation, tax cost) to the Executive and his family. The
Executive shall be entitled to be covered by a retiree medical and dental
program at the end of the relevant three-year period, at a cost to the Executive
not to exceed the lesser of the cost, if any, charged to other retirees or the
COBRA continuation premium charged to terminees who elect to continue in the
Company's health plan at their expense under applicable law. The Company shall
become obligated to continue such benefits for the remainder of the Executive's
life and that of his surviving spouse, notwithstanding any contrary provision or
power of amendment or termination reserved to the Company in any otherwise
applicable document.



New Employment

. If the Executive secures new employment during the three-year period following
termination of employment, the level of any benefit being provided pursuant to
Section 3(f) hereof shall be reduced to the extent that any such benefit is
being provided by the Executive's new employer. The Executive, however, shall be
under no obligation to seek new employment and, in any event, no other amounts
payable pursuant to this Agreement shall be reduced or offset by any
compensation received from new employment or by any amounts claimed to be owed
by the Executive to the Company or its affiliates.



Split-Dollar Life Insurance

. Notwithstanding the provisions of Section 3(f) above, the Company shall
continue to make premium payments on any split-dollar type life insurance
program in effect on the life of the Executive during the 180 days preceding the
Effective Date (or, if more favorable to the Executive, as in effect at any time
thereafter until the termination of employment), in a manner consistent with the
past practices of the Company as to timing and amount, until each policy has
achieved paid-up status.



Equity Incentive Awards

. Notwithstanding the provisions in any stock option award, restricted stock
award or other equity incentive compensation award (the "Awards"), the Executive
shall become fully vested in all outstanding Awards and all otherwise applicable
restrictions shall lapse and for purposes of determining the length of time the
Executive has to exercise rights, if applicable under any such Award, the
Executive shall be treated as if he had retired from the service of the Company
at or after age 55 and completion of ten years of service.



Outplacement and Financial Planning

. The Company shall, at its sole expense as incurred, provide the Executive with
outplacement services, the scope and provider of which shall be selected by the
Executive in his sole discretion (but at a cost to the Company of not more than
$30,000) or, at the Executive's option, the use of office space, office supplies
and equipment and secretarial services for a period not to exceed one year. The
Company shall also continue to provide the Executive with financial planning
counseling benefits through the third anniversary of the date of the Executive's
termination of employment, on the same terms and conditions as were in effect
immediately before the termination or, if more favorable, on the Effective Date.



Obligation of the Company on a Covered Termination of Employment Not Associated
with a Change in Control of the Company

. In the event of a Covered Termination of Employment Not Associated with a
Change in Control of the Company, then the Company shall provide the Executive
with the same compensation and benefits and subject to the same terms and
conditions as are specified in Section 3 above, but the tax gross-up provisions
of Section 5 hereof shall not apply. Further, the deferral election for the
Executive described in Section 3(e) above shall apply, but only if the written
irrevocable deferral form is filed with the Company both prior to the expiration
of thirty days from the date this Agreement is signed by the Executive and prior
to the Executive's termination of employment.



Certain Additional Payments by the Company.

Anything in this Agreement to the contrary notwithstanding, and whether or not a
Covered Termination of Employment occurs, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 5) (a "Payment") would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the "Code") or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed on
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

Subject to the provisions of paragraph (c) of this Section 5, all determinations
required to be made under this Section 5, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a certified
public accounting firm designated by the Executive (the "Accounting Firm"),
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 5, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm's
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to paragraph (c) of this Section 5 and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after the Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which he gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

give the Company any information reasonably requested by the Company relating to
such claim,

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company.

cooperate with the Company in good faith in order effectively to contest such
claim, and

permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph (c) of Section 5, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

If, after the receipt by the Executive of an amount advanced by the Company
pursuant to paragraph (c) of this Section 5, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company's complying with the requirements of paragraph (c) of this Section
5) promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If after the
receipt by the Executive of an amount advanced by the Company pursuant to
paragraph (c) of this Section 5, a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty days after such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

Termination of Employment

. The Company shall be entitled to terminate the Executive's employment on
account of Disability pursuant to the procedures set forth in Section (e) of the
Appendix, for Cause pursuant to the procedures set forth in Section (a) of the
Appendix, or without Cause by giving written notice to the Executive of such
termination. The Executive may terminate his employment for Good Reason by
giving the Company written notice of the termination, setting forth in
reasonable detail the specific conduct of the Company that constitutes Good
Reason. A termination of employment by the Executive for Good Reason shall be
effective on the fifth business day following the date such notice is given,
unless the notice sets forth a later date (which date shall in no event be later
than thirty days after the notice is given). In the event of a dispute regarding
whether the Executive's voluntary termination qualifies as a termination for
Good Reason, no claim by the Company that the same does not constitute a
termination for Good Reason shall be given effect unless the Company establishes
by clear and convincing evidence that such termination does not constitute a
termination for Good Reason. The Executive may also terminate his employment
without Good Reason by giving the Company written notice of such termination.



Obligations of the Company on Termination of Employment for Death, Disability,
for Cause or by the Executive Other than for Good Reason

. If the Executive's employment is terminated by reason of his death or
Disability (but not under the circumstances covered by paragraph (c)(iv) of the
Appendix), or if such employment is terminated by the Company for Cause or by
the Executive other than for Good Reason, the Company will pay to the
Executive's estate or legal representative or to the Executive, as the case may
be, all accrued but unpaid base salary and all other benefits and amounts which
may become due in accordance with the terms of any applicable benefit plan,
contract, agreement or practice, but no other compensation or benefits will be
paid under this Agreement.



Non-Compete Agreement

. In consideration of this Agreement, the Executive agrees that he will not, for
a period of one year from the date of his or her termination of employment with
the Company, directly or indirectly own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner, including but not limited to, holding the
position of shareholder, director, officer, consultant, independent contractor,
executive partner, or investor with any "Competing Enterprise." For purposes of
this paragraph, a "Competing Enterprise" means any entity, firm or person
engaged in a business within the State of Wisconsin or the upper peninsula area
of the State of Michigan (the "Territory") which is in competition with any of
the businesses of the Company or any of its subsidiaries within the Territory as
of the date the Executive's termination of employment, and whose aggregate gross
revenues, calculated for the most recently completed fiscal year of the
Competing Enterprise, derived from all such competing activities within the
Territory during such fiscal year, equal at least 10% or more of such
Enterprise's consolidated net revenues for such fiscal year. If the Executive
notifies the Company in writing of any employment or opportunity which the
Executive proposes to undertake during the one year non-compete period, and
supplies the Company with any additional information which the Company may
reasonably request, the Company agrees to promptly notify the Executive within
thirty days after all information reasonably requested by it has been provided,
whether the Company considers the proposed employment or opportunity to be
prohibited by these provisions and, if so, whether the Company is willing to
waive the same. Notwithstanding anything in this Section 8, the Executive shall
not be prohibited from acquiring or holding up to 2% of the common stock of an
entity that is traded on a national securities exchange or a nationally
recognized over-the-counter market.



Successors and Binding Agreements

.



The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) and the direct and
indirect parent of any such successor, to all or substantially all of the
business and/or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no succession had taken place. This Agreement
shall be binding upon and inure to the benefit of the Company and any such
successor, and such successor shall thereafter be deemed the "Company" for the
purposes of this Agreement.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's respective personal or legal representative, executor,
administrator, successor, heirs, distributees and/or legatees.

Neither the Company nor the Executive may assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
this Section. Without limiting the generality of the foregoing, the Executive's
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by will or the laws of descent and distribution. In the event the
Executive attempts any assignment or transfer contrary to this Section, the
Company shall have no liability to pay any amount so attempted to be assigned or
transferred.

Notices

. All communications provided for herein shall be in writing and shall be deemed
to have been duly given when delivered or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed to the Company (to the attention of the Secretary of
the Company) at its principal executive office and to the Executive at his/her
principal residence, or to such other address as any party may have furnished to
the other in writing in accordance herewith, except that notices of a change of
address shall be effective only upon receipt.



Governing Law

. The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Wisconsin without giving effect to
the principles of conflict of laws of such state, except that Section 12 shall
be construed in accordance with the Federal Arbitration Act if arbitration is
chosen by the Executive as the method of dispute resolution.



Settlement of Disputes; Arbitration; Attorneys' Fees

. Any dispute or controversy arising under or in connection with this Agreement
shall be settled, at the Executive's election, either by arbitration in
Milwaukee, Wisconsin in accordance with the rules of the American Arbitration
Association then in effect or by litigation; provided, however, that in the
event of a dispute regarding whether the Executive's employment has been
terminated for Cause or whether the Executive's voluntary termination qualifies
as a termination for Good Reason, the evidentiary standards set forth in this
Agreement shall apply. Judgment may be entered on the arbitrator's award in any
court having jurisdiction. The Company agrees to pay, as incurred, to the
fullest extent permitted by law, all legal fees and expenses that the Executive
may reasonably incur as a result of any contest (regardless of outcome) by the
Company, the Executive or others of the validity or enforceability of or
liability under, or otherwise involving any provision of this Agreement.



Validity

. The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement which shall remain in full force and effect. If any provision of this
Agreement shall be held invalid or unenforceable in part, the remaining portion
of such provision, together with all other provisions of this Agreement, shall
remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law.



Entire Agreement; Amendments

. This Agreement constitutes the entire understanding and agreement of the
parties with respect to the matters discussed herein and supersedes all other
prior agreements and understandings, written or oral, between the parties with
respect thereto including, without limitation, the Senior Officer Change in
Control Agreement dated July 29, 1999 between the parties. There are no
representations, warranties or agreements of any kind relating thereto that are
not set forth in this Agreement. This Agreement may not be amended or modified
except by a written instrument signed by the parties hereto or their respective
successors and legal representatives.



Withholding

. The Company may withhold from any amounts payable under this Agreement all
federal, state and other taxes as shall be legally required.



Certain Limitations

. Nothing in this Agreement shall grant the Executive any right to remain an
executive, director or employee of the Company or of any of its subsidiaries for
any period of time.



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and date
first written above.




                                                           
RICHARD A. ABDOO

WISCONSIN ENERGY CORPORATION


By:                                                               


APPENDIX

This is an appendix to the Amended and Restated Senior Officer Change in
Control, Severance and Non-Compete Agreement between WISCONSIN ENERGY
CORPORATION and RICHARD A. ABDOO dated July 18, 2000 (the "Agreement").

As used in the Agreement, the terms set forth below shall have the following
meanings:

"Cause" means:

the willful and continued failure of the Executive to substantially perform the
Executive's duties (other than failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Executive by the Board of Directors of the Company (the
"Board"), or the Compensation Committee of the Board (the "Committee") which
specifically identifies the manner in which the Board or the Committee or the
elected officer believes that the Executive has not substantially performed the
Executive's duties, or

the willful engaging by the Executive in illegal conduct or gross misconduct
which is determined by the Board to have been materially and demonstrably
injurious to the Company. However, no act, or failure to act, on the Executive's
part shall be considered "willful" unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

The Executive may only be terminated for Cause if the Company gives written
notice to the Executive of its intention to terminate the Executive's employment
for Cause, setting forth in reasonable detail the specific conduct of the
Executive that it considers to constitute Cause and the specific provision(s) of
this Agreement on which it relies, and stating the date, time and place of the
Special Meeting for Cause. The "Special Meeting for Cause" means a meeting of
the Board called and held specifically for the purpose of considering the
Executive's termination for Cause, that takes place not less than ten and not
more than twenty business days after the Executive receives the notice of
termination for Cause. The Executive shall be given an opportunity, together
with counsel, to be heard at the Special Meeting for Cause. The Executive's
termination for Cause shall be effective when and if a resolution is duly
adopted by the affirmative vote of at least two-thirds (⅔) of the entire
membership of the Board, excluding employee directors, at the Special Meeting
for Cause, stating that in the good faith opinion of the Board, the Executive is
guilty of the conduct described in the notice of termination for Cause and that
conduct constitutes Cause under this Agreement. In the event of a dispute
regarding whether the Executive's employment has been terminated for Cause, no
claim by the Company that Cause exists shall be given effect unless the Company
establishes by clear and convincing evidence that Cause exists.

A "Change in Control" with respect to the Company shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (a) of paragraph (iii)
below; or

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two-thirds (⅔) of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (a) a
merger or consolidation immediately following which the directors of the Company
immediately prior to such merger or consolidation continue to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company's then outstanding
securities; or

the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company, at least a majority of the directors of which were directors of
the Company immediately prior to such sale or disposition; or

the Board determines in its sole and absolute discretion that there has been a
Change in Control of the Company.

For purposes of this Change in Control definition, the terms set forth below
shall have the following meanings:

"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the company.

"Covered Termination of Employment Associated with a Change in Control" means:

a termination of employment by the Company other than because of death or
Disability and without Cause, which occurs within a period of eighteen months
following the Effective Date or,

a termination of employment by the Company other than because of death or
Disability and without Cause within a period of six months prior to the
Effective Date, and it is reasonably demonstrated by the Executive that such
termination of employment was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or otherwise arose in
connection with or in anticipation of a Change in Control, or

a termination of employment by the Executive for Good Reason within a period of
eighteen months following the Effective Date and also subsequent to the
occurrence, without the Executive's written consent, of any event described in
Section (g) after the Effective Date, or a termination of employment by the
Executive within a period of six months prior to the Effective Date and
following the occurrence without the Executive's consent of any event described
in Section (g)(i), (ii), (iii) or (iv) and it is reasonably demonstrated by the
Executive that such event occurred at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or otherwise arose in
connection or in anticipation of a Change in Control, or

a voluntary termination of employment by the Executive without Good Reason
following completion of one year of service after a Change in Control of the
Company, provided that the voluntary termination must be effected by the
Executive within six months after the completion of that one-year of service.
Further, if the Executive gives written notice to the Company any time after a
Change in Control of the Company but before completion of one year of service
thereafter that the Executive intends to so voluntarily terminate and if the
Executive should thereafter die while in the employ of the Company or incur a
termination of employment because of Disability, in either case before
completion of such one year of service, such death or termination of employment
shall be treated as a Covered Termination Associated with a Change in Control.

If within fifteen days after the Company notifies the Executive that it is
terminating his employment for Cause or the Executive notifies the Company that
he is terminating his employment for Good Reason, the party receiving such
notice notifies the other party that a dispute exists concerning the
termination, then for purposes of this Section (c) the date of the Executive's
termination of employment shall not be deemed to have occurred until the earlier
of (i) the date that is 18 months following the Effective Date or (ii) the date
on which the dispute is finally resolved, either by mutual written agreement of
the parties or by a final judgment, order or decree of an arbitrator or a court
of competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the date of termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

If a purported termination occurs prior to or following a Change in Control and
the date of termination is extended in accordance with the preceding paragraph,
the Company shall continue to pay the Executive the full compensation and
benefits as are provided in the first sentence of Section 3(a) of the Agreement
until the date of termination, as determined in accordance with the preceding
paragraph. Amounts paid under this Section (c) are in addition to all other
amounts due under the Agreement and shall not be offset against or reduce any
other amounts due under the Agreement, other than amounts due under the first
sentence of Section 3(a) of the Agreement.

"Covered Termination of Employment Not Associated with a Change in Control of
the Company" means:

a termination of employment by the Company other than because of death or
Disability and without Cause, or

a termination of employment by the Executive for Good Reason subsequent to the
occurrence, without the Executive's written consent, of any event described in
Section (g).

"Disability" means that the Executive has been unable, for a period of
180 consecutive business days, to perform the material duties of his job, as a
result of physical or mental illness or injury and that a physician selected by
the Company or its insurers and acceptable to the Executive or his legal
representative, has determined that the Executive's incapacity is total and
permanent. A termination of the Executive's employment by the Company for
Disability shall be communicated to the Executive by written notice and shall be
effective on the thirtieth day after receipt of such notice by the Executive,
unless the Executive returns to full-time performance of his duties before the
expiration of such thirty-day period.

"Effective Date" means the first date on which a Change in Control of the
Company occurs, except that if Section 4 of the Agreement applies, the term
shall mean the date immediately prior to the Executive's termination of
employment.

"Good Reason" means:

the assignment to the Executive of any duties inconsistent, in the reasonable
judgment of the Executive, with the customary duties of a Chief Executive
Officer of a comparably sized company or any other action by the Company that
results in material reduction of the Executive's duties and responsibilities, or

any failure by the Company to provide for the continuation of the Executive's
compensation (base salary and incentive compensation or bonus opportunity) and
benefits and his participation in the Company's long-term incentive plans and
programs on a basis commensurate with other senior executives of the Company, or
any reduction in the Executive's base salary or percentage of base salary
available as an incentive compensation or bonus opportunity relative to those
most favorable to the Executive in effect at any time during the 180-day period
prior to the first date on which a Change in Control of the Company occurs or to
the extent more favorable to the Executive, those in effect after such date, or
from and after the first date on which a Change in Control of the Company
occurs, a reduction in any material element of the Executive's compensation or
benefits, or

the relocation of the Executive's principal place of employment to a location
more than 35 miles from the Executive's principal place of employment
immediately prior to the Effective Date, or

the Company's requiring the Executive to travel on Company business to a
materially greater extent than was required immediately prior to the Effective
Date, or

the failure by the Company to comply with Section 9(a) of this Agreement.

"Highest Bonus Amount" means the highest dollar bonus which would result from
three calculations, as follows: (i) the highest percentage of base salary ever
used with respect to the calculation of the Executive's bonus during the three
complete fiscal years of the Company immediately preceding the termination of
employment or, if more favorable to the Executive, during the three complete
fiscal years of the Company immediately preceding the Change in Control of the
Company, multiplied times the highest per annum base rate of salary in effect
with respect to the Executive during the three-year period immediately prior to
the termination of employment; (ii) the highest dollar bonus earned by the
Executive under any cash bonus or incentive compensation plan of the Company
during either of the three complete fiscal year periods of the Company listed in
(i) above, whichever is more favorable to the Executive; or (iii) the
Executive's bonus or incentive compensation "target" for the fiscal year in
which the termination of employment occurs.